Citation Nr: 1434416	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-03 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


1. Whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains clear and unmistakable error (CUE) (because of a lack of VA examination at separation and a failure to acknowledge a retained foreign body in the knee). 

2. Whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains CUE (in light of newly submitted service treatment records from Winn Army Hospital). 

3. Whether an October 1992 RO decision denying the Veteran's claim for an increased rating for a right knee disability contains CUE (due to a failure to award a separate rating for arthritis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1984. 

Issues one and three on the title page come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded Central Office hearings with the undersigned in January 2010 and October 2011. Transcripts of the hearings have been associated with the claims file. 

Initially, the Board decided the issues one and three in a February 2012 decision. In May 2012, the Veteran submitted a Motion for Reconsideration along with Winn Army Hospital records from the period from May 1984 to June 1984 that were not previously associated with the claims file. In October 2012, the Board vacated the February 2012 decision and issued a new decision acknowledging the submitted new Winn Army Hospital treatment records; in an October 2012 statement, the Veteran's representative had waived RO consideration of this additional evidence. 

In January 2013, the Veteran submitted Motions to Vacate and for Reconsideration with respect to the October 2012 Board decision.  He also admitted that he had withheld some Winn Army Hospital records that he knew were not in the file. Finally, he asked for a third Board hearing. There is no support for allowing a third hearing in this case.  The Veteran has had ample opportunity to state his case in person.  Given his ability to submit written statements in support of his claim, the Board finds it would be an inappropriate use of resources to afford a third hearing to the same individual, on the same issue, while many other Veterans have been waiting for a first hearing in their cases.

Before the Board responded to the Motions, the Veteran filed an appeal for the October 2012 Board decision with the United States Court of Appeals for Veterans Claims (Court). He again noted that he was withholding the Winn Army Hospital records. In September 2013, VA General Counsel submitted a brief to the Court in support of dismissing without prejudice in part (issue 2 on the title page) and vacating and remanding in part the Board's October 2012 decision (issues one and three on the title page). In March 2014, VA General Counsel discovered the Veteran had filed Motions at the Board and filed a Motion to Dismiss. The Court dismissed the appeal in May 2014 and the mandate followed in June 2014. 

While the September 2013 brief is not binding, the Board has taken it under consideration and re-characterized the issues on appeal accordingly. 

Several issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As explained by the September 2013 VA General Counsel brief, the issue of whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains CUE (in light of newly submitted service treatment records from Winn Army Hospital) must be adjudicated by the RO. 

As mentioned in the October 2012 decision, the issues of CUE in an October 1991 rating decision and entitlement to an effective date earlier than December 9, 2003, for a 10 percent evaluation for right knee osteoarthritis were raised but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues at this time, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

Issues one and three on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1. On October 16, 2012, the Board issued a decision finding no CUE of fact or law in the October 1984 and October 1992 denials that would change the outcomes regarding the claims of entitlement to increased ratings for a right knee disability. 

2.  In January 2013, the Veteran stated that he had Winn Army Hospital records in his possession that were not in the file at the time of October 16, 2012, decision was issued. 

3.  The AOJ has not adjudicated the issue of whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains CUE (in light of newly submitted service treatment records from Winn Army Hospital).


CONCLUSIONS OF LAW

1. The October 16, 2012 Board decision addressing the issue of whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains clear and unmistakable error (CUE) is vacated. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

2. The October 16, 2012 Board decision addressing the issue of whether an October 1992 RO decision contains CUE is vacated. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

3. The Board has no jurisdiction to adjudicate the issue of whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains CUE (in light of newly submitted service treatment records from Winn Army Hospital) at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101(d) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

The failure to consider the additional evidence may deprive a claimant of due process. As not all of the Winn Army Hospital records are in the file, the Board will vacate the October 16, 2012, decision with regard to the issues of CUE in October 1984 and October 1992 RO rating decision, as it was not based on all available evidence and the Veteran was deprived of due process. 

Dismissal

As explained by the September 2013 brief by VA General Counsel, the Board lacked jurisdiction over the allegation that there was CUE in the October 1984 decision because newly submitted service treatment records from Winn Army Hospital showed a higher rating should have been assigned at the time. Each CUE theory needs to be adjudicated by the AOJ and the wavier provided by the Veteran was ineffective because lack of jurisdiction can't be waived. See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006). While the September 2013 brief is not binding on the Board, under the circumstances this issue will be dismissed without prejudice as advised. 


ORDER

The issue of whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains clear and unmistakable error (CUE) (because of a lack of VA examination at separation and a failure to acknowledge a retained foreign body in the knee) is vacated. 

The issue of whether an October 1984 RO decision contains CUE (due to the Veteran's new submission of service treatment records from Winn Army Hospital) is dismissed without prejudice. 

The issue of whether an October 1992 RO decision contains CUE (due to a failure to award a separate rating for arthritis) is vacated. 


REMAND

The September 2013 VA General Counsel brief advised that the Board should remand the current issues on appeal because the Veteran submitted new service treatment records (and also, has yet to submit others according to his January 2013 correspondence) and under 38 C.F.R. § 3.156(c)(1) (2013), VA has to reconsider the initially assigned 10 percent ratings. See Mayhue v. Shinseki,14 Vet. App. 273, 278-9 (2011) (discussing when a claimant may be entitled to an earlier effective date); Shipley v. Shinseki, 24 Vet. App. 458, 463-4 (2011) (remanding for the Board to make necessary factual findings under § 3.156(c)(1)). While Beraud v. Shinseki, 26 Vet. App. 213, 321 (2013) would appear to support that failure to obtain service department records cannot constitute CUE, this decision is currently pending before the United States Court of Appeals for the Federal Circuit. Beraud v. Gibson, No. 2013-7125 (Fed.Cir. filed Aug. 8, 2014). The Board does not have the luxury of time to wait for a decision to be issued. 

Additionally, the AOJ must ensure all records from Winn Army Hospital are associated with the file. 38 C.F.R. § 3.159(c)(2) (2013). 

As explained in the September 2013VA General Counsel brief, all the CUE claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180 (1991). In other words, granting the new CUE claim will moot the others. As a result, the issue of whether an October 1984 RO decision contains CUE (due to the Veteran's new submission of service treatment records from Winn Army Hospital) should be adjudicated. 

Although the Veteran requested a new hearing in January 2013, he has already had two hearings and there is no support for allowing a third hearing. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all records from Winn Army Hospital with the file. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013). 

2. Reconsider the 10 percent ratings initially assigned in October 1984 based on the new Winn Army Hospital records.

3. Adjudicate the claims of:
* whether an October 1984 RO decision contains CUE (due to the Veteran's new submission of service treatment records from Winn Army Hospital);
* whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains clear and unmistakable error (CUE) (because of a lack of VA examination at separation and a failure to acknowledge a retained foreign body in the knee); and 
* whether an October 1992 RO decision contains CUE (due to a failure to award a separate rating for arthritis).

The RO should also make a specific finding as to whether, under 38 C.F.R. § 3.156(c), the later submission of previously unassociated service records affects the finality of the October 1984 decision, such as to potentially render moot any question of CUE.

4. If an appeal is perfected for the issue of whether an October 1984 RO decision contains CUE (due to the Veteran's new submission of service treatment records from Winn Army Hospital), this issue should be certified to the Board. If the other determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


